United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF COMMERCE, U.S.
CENSUS BUREAU, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-923
Issued: November 17, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 18, 2010 appellant filed a timely appeal from a December 16, 2009 decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty, causally related to her federal employment.
FACTUAL HISTORY
On March 30, 2009 appellant, a 58-year-old field representative, filed an occupational
disease claim in which she alleged that typing on a raised surface and sitting for three days
during a training session aggravated her right shoulder, wrist and thumb conditions, and
osteoarthritis in her low back and right knee. She first became aware of her conditions and their
relationship to her federal employment on February 6, 2009.

On February 6, 2009 Dr. Ryan S. Labovitch, a Board-certified orthopedic surgeon,
presented findings on examination. He diagnosed right shoulder rotator cuff impingement/
tendinopathy and a possible “labral versus biceps” condition.
On February 25, 2009 the employing establishment proposed to terminate appellant’s
employment because she failed to follow proper procedures and, consequently, discrepancies
were found in her work.
On May 11, 2009 Dr. David Chang, a Board-certified orthopedic surgeon, reviewed
appellant’s medical history, noting that she had been in a training session in January 2009 during
which she had to type on a keyboard in a raised position, which aggravated her preexisting
shoulder condition. He explained that appellant had been in a motor vehicle collision
approximately five years previously and sustained shoulder and lumbar disc injuries. Dr. Chang
presented findings on physical examination. He diagnosed lumbar degenerative joint disease and
herniation of the nucleus pulposus (HNP), impingement syndrome, rotator cuff and labral tears,
biceps tendinitis, and historical wrist, hand and knee injuries.
Appellant submitted undated notes describing the employment activities she deemed
responsible for her conditions.
By decision dated June 24, 2009, the Office accepted the typing and training activities
alleged. It denied appellant’s claim finding that she did not establish that the accepted
employment factors caused any of the claimed medical conditions.
On July 6, 2009 appellant, through her attorney, requested an oral hearing, which was
conducted on October 1, 2009. She testified concerning her history of injury and medical
conditions. No additional medical evidence was submitted.
In a decision dated December 16, 2009, an Office hearing representative affirmed the
June 24, 2009 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of proof to establish the essential elements of her claim by the weight of the evidence,2
including that she sustained an injury in the performance of duty and that any specific condition
or disability for work for which she claims compensation is causally related to that employment
injury.3 As part of her burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.4 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,

1
2

5 U.S.C. §§ 8101-8193.
J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

3

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Id.; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

2

the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.7
ANALYSIS
The Office accepted the employment factors appellant deemed responsible for her alleged
condition, typing on a raised keyboard and extensive sitting during training sessions.
Appellant’s burden is to demonstrate that these employment factors caused her claimed
conditions.8 The Board finds that she has not met her burden of proof to establish that the
accepted employment factors caused or aggravated her right shoulder, upper extremity, knee or
lumbar conditions.
Dr. Labovitch diagnosed right shoulder rotator cuff impingement, and a possible “labral
versus biceps” condition. However, he did not identify appellant’s work factors or explain how
such accepted employment factors would cause or contribute to the conditions he diagnosed.
Dr. Labovitch offered no opinion regarding the cause of appellant’s diagnosed conditions.
Dr. Chang diagnosed lumbar spine degenerative joint disease and HNP, impingement syndrome,
rotator cuff and labral tears, biceps tendinitis, and historical injuries to appellant’s wrist, hand
and knee. He provided a brief history of a one-and-a-half-day training session in January 2009
when appellant typed with a keyboard in a raised position. Dr. Chang also noted a five-year
history of a prior motor vehicle accident. He noted appellant’s claim that her recent training
session had aggravated her conditions, but failed to provide an explanation as to how the
conditions he diagnosed were caused or aggravated by the accepted employment factors.
Dr. Chang offered no independent medical opinion explaining the cause of appellant’s diagnosed
5

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

See Roy L. Humphrey, 57 ECAB 238 (2005); see Naomi A. Lilly, 10 ECAB 560, 574 (1959).

3

conditions. Consequently, the opinions of the physicians of record have little probative value.
Their reports do not establish causal relationship.9
Causal relationship is a medical issue that can only be established by probative medical
opinion evidence. The medical evidence of record lacks a physician’s opinion based on a full and
accurate history explaining how appellant’s typing activities resulted in her various medical
conditions.
An award of compensation may not be based on surmise, conjecture or speculation.10
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor her belief that her condition was aggravated by her employment is sufficient to
establish causal relationship.11 The Board has held the fact that a condition manifests itself or
worsens during a period of employment12 or that work activities produce symptoms revelatory of
an underlying condition13 does not raise an inference of causal relationship between a claimed
condition and employment factors.
CONCLUSION
The Board finds that appellant did not establish that she sustained any right shoulder,
upper extremity, knee or low back condition, causally related to her federal employment.

9

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal relationship
have little probative value).
10

Edgar G. Maiscott, 4 ECAB 558 (1952).

11

D.I., 59 ECAB 158 (007); Ruth R. Price, 16 ECAB 688, 691 (1965).

12

E.A., 58 ECAB 677 (2007); Albert C. Haygard, 11 ECAB 393, 395 (1960).

13

D.E., 58 ECAB 448 (2007); Fabian Nelson, 12 ECAB 155,157 (1960).

4

ORDER
IT IS HEREBY ORDERED THAT the December 16, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 17, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

